MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Aug 19 2020, 8:36 am
court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Justin R. Wall                                           Curtis T. Hill, Jr.
Wall Legal Services                                      Attorney General of Indiana
Huntington, Indiana
                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keith E. Wright, Jr.,                                    August 19, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-714
        v.                                               Appeal from the Wabash Circuit
                                                         Court
State of Indiana,                                        The Honorable Robert R.
Appellee-Plaintiff.                                      McCallen III, Judge
                                                         Trial Court Cause No.
                                                         85C01-1909-F5-1361



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020           Page 1 of 10
                                       Statement of the Case
[1]   Keith E. Wright, Jr. appeals his conviction, following a jury trial, for escape, as

      a Level 5 felony. Wright presents two issues for our review, which we restate as

      the following three issues:


              1.       Whether the State presented sufficient evidence to support
                       his conviction.

              2.       Whether the trial court abused its discretion when it
                       sentenced him.

              3.       Whether his sentence is inappropriate in light of the nature
                       of the offense and his character.


[2]   We affirm.


                                 Facts and Procedural History

[3]   On September 24, 2019, Wabash County Sheriff’s Deputy John Palmer and

      Wabash Police Department Sergeant Nick Brubaker were providing security at

      the Wabash County Courthouse. At some point that day, Wright arrived at the

      courthouse. Deputy Palmer was aware that there was an active arrest warrant

      for Wright, so Deputy Palmer arrested him.


[4]   Wright immediately asked Deputy Palmer whether he could call his mother.

      Wright wanted to tell his mother that he was going to jail and to ask her to

      “come get [his] car.” Tr. Vol. 2 at 159. Deputy Palmer refused Wright’s

      request and told him that he had to “stay with [them].” Id. at 110. Because the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 2 of 10
      jail is close to the courthouse, Deputy Palmer and Sergeant Brubaker planned

      to escort Wright to the jail from the courthouse on foot.


[5]   Wright repeatedly asked for permission to call his mother. Sergeant Brubaker

      finally relented and offered to walk him to his car, where he had a cell phone,

      before taking him to the jail. Wright had also asked Deputy Palmer and

      Sergeant Brubaker not to handcuff him. Deputy Palmer told Wright that they

      had to handcuff him, but Wright told them that he was “not going to run.” Id.

      Because Sergeant Brubaker knew Wright from previous dealings, Sergeant

      Brubaker decided to escort Wright to his car without handcuffing him. Deputy

      Palmer stayed at the courthouse.


[6]   When Wright and Sergeant Brubaker got to Wright’s car, Wright could not

      open the car door, and he asked Sergeant Brubaker if he could kick in the car

      window. Sergeant Brubaker refused and told Wright that they had to “get

      going.” Id. at 131. Wright bent over to tie his shoes. When he stood up,

      Wright said he was “sorry” and “bolted.” Id. Sergeant Brubaker pursued

      Wright, who had fled down a dead-end street and had to double back. At some

      point, Sergeant Brubaker drew his weapon and ordered Wright to get on the

      ground. When Wright did not comply, Sergeant Brubaker forcibly subdued

      Wright and handcuffed him. Sergeant Brubaker then escorted Wright to the

      jail.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 3 of 10
[7]   The State charged Wright with escape, as a Level 5 felony. The jury found

      Wright guilty as charged, and the trial court entered judgment of conviction

      accordingly and sentenced him to five years in the Department of Correction.

      This appeal ensued.


                                     Discussion and Decision
                                Issue One: Sufficiency of the Evidence

[8]   Wright first contends that the State failed to present sufficient evidence to

      support his conviction. As our Supreme Court recently stated:


              When an appeal raises “a sufficiency of evidence challenge, we
              do not reweigh the evidence or judge the credibility of the
              witnesses . . . .” We consider only the probative evidence and
              the reasonable inferences that support the verdict. “We will
              affirm ‘if the probative evidence and reasonable inferences drawn
              from the evidence could have allowed a reasonable trier of fact to
              find the defendant guilty beyond a reasonable doubt.’”


      Phipps v. State, 90 N.E.3d 1190, 1195 (Ind. 2018) (quoting Joslyn v. State,

      942 N.E.2d 809, 811 (Ind. 2011)).


[9]   To convict Wright of escape, the State had to prove that Wright intentionally

      fled from lawful detention. Ind. Code § 35-44.1-3-4(a) (2020). “‘Lawful

      detention’ means: (1) arrest . . . ; (9) custody for purposes incident to any of the

      above including transportation, medical diagnosis or treatment, court

      appearances, work, or recreation; or (10) any other detention for law


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 4 of 10
       enforcement purposes.” I.C. § 35-31.5-2-186. “Arrest” is “the taking of person

       into custody, that he may be held to answer for a crime.” I.C. § 35-33-1-5. An

       arrest occurs “‘when a police officer interrupts the freedom of the accused and

       restricts his liberty of movement.’” State v. Parrott, 69 N.E.3d 535, 542 (Ind. Ct.

       App. 2017) (quoting Fentress v. State, 863 N.E.2d 420, 423 (Ind. Ct. App. 2007)).


[10]   Wright’s sole contention on appeal is that the State did not prove that he had

       been lawfully detained. He asserts that, at all times before he left Sergeant

       Brubaker’s presence, he was unrestrained and free to leave. However, Wright’s

       argument on appeal amounts to a request that we reweigh the evidence, which

       we cannot do.


[11]   At the courthouse, Deputy Palmer read Wright the arrest warrant and told him

       that he was under arrest and that he had to go with the officers. Also, Sergeant

       Brubaker testified that his plan was to escort Wright to his car and then

       transport him to jail for processing. The evidence shows that Wright was

       lawfully detained, and the State presented sufficient evidence to support his

       escape conviction.


                            Issue Two: Abuse of Discretion in Sentencing

[12]   Wright next maintains that the trial court abused its discretion when it issued “a

       sentenc[ing] statement that listed no mitigating factors, despite the presence of

       numerous supported mitigators.” Appellant’s Br. at 22. Sentencing decisions

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 5 of 10
       lie within the sound discretion of the trial court. Cardwell v. State, 895 N.E.2d
1219, 1222 (Ind. 2008). An abuse of discretion occurs if the decision is “clearly

       against the logic and effect of the facts and circumstances before the court, or

       the reasonable, probable, and actual deductions to be drawn therefrom.” Gross

       v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014) (citation omitted), trans. denied.

[13]   A trial court abuses its discretion in sentencing if it does any of the following:


               (1) Fails “to enter a sentencing statement at all;” (2) enters “a
               sentencing statement that explains reasons for imposing a
               sentence-including a finding of aggravating and mitigating factors
               if any-but the record does not support the reasons;” (3) enters a
               sentencing statement that “omits reasons that are clearly
               supported by the record and advanced for consideration;” or (4)
               considers reasons that “are improper as a matter of law.”
Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-91(Ind. 2007), clarified on

       reh’g on other grounds, 875 N.E.2d 218 (Ind. 2007)).


[14]   The sentencing range for a Level 5 felony is one year to six years, with an

       advisory sentence of three years. I.C. § 35-50-2-6(b). Here, at sentencing, the

       trial court identified the following aggravators: Wright’s criminal history,

       which includes one felony and eleven misdemeanors, including battery,

       resisting law enforcement, and domestic battery; and the fact that Wright’s

       probation had been revoked four times. The trial court identified no mitigators

       and imposed a five-year sentence.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 6 of 10
[15]   Wright asserts that his “trial counsel raised two mitigating circumstances:

       alcohol and substance abuse and various physical problems.” Appellant Br. at

       21. Wright contends that those mitigators are both significant and supported by

       the record. Thus, he contends that the trial court abused its discretion when it

       failed to find these mitigators. We cannot agree.


[16]   The finding of mitigating circumstances is within the discretion of the trial

       court. Rascoe v. State, 736 N.E.2d 246, 248-49 (Ind. 2000). An allegation that

       the trial court failed to identify or find a mitigating circumstance requires the

       defendant to establish that the mitigating evidence is both significant and clearly

       supported by the record. Id. at 249 (emphasis added). The trial court is not

       obligated to accept the defendant’s contentions as to what constitutes a

       mitigating circumstance. Id.


[17]   Here, the only support for Wright’s claim that he has suffered from alcohol and

       substance abuse and various physical problems is his self-serving statements in

       the Presentence Investigation Report. Without more, Wright has not shown

       that the record clearly supports these proffered mitigating circumstances. We

       hold that the trial court did not abuse its discretion when it sentenced Wright.


                              Issue Three: Inappropriateness of Sentence

[18]   Finally, Wright asserts that his five-year sentence is inappropriate in light of the

       nature of the offense and his character. As our Supreme Court had made clear:

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 7 of 10
               The Indiana Constitution authorizes appellate review and
               revision of a trial court’s sentencing decision. Ind. Const. art. 7,
               §§ 4, 6; Serino v. State, 798 N.E.2d 852, 856 (Ind. 2003). This
               authority is implemented through Indiana Appellate Rule 7(B),
               which permits an appellate court to revise a sentence if, after due
               consideration of the trial court’s decision, the sentence is found to
               be inappropriate in light of the nature of the offense and the
               character of the offender. Serino, 798 N.E.2d at 856. The
               principal role of such review is to attempt to leaven the outliers.
               Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The burden
               is on the defendant to persuade the reviewing court that the
               sentence is inappropriate. Bowman v. State, 51 N.E.3d 1174, 1181
               (Ind. 2016).


       Robinson v. State, 91 N.E.3d 574, 577 (Ind. 2018) (per curiam).

[19]   Further:

               Indiana Appellate Rule 7(B) is a “rare” avenue for appellate relief
               that is reserved “for exceptional cases.” Livingston v. State, 113
N.E.3d 611, 612-13 (Ind. 2018) (per curiam). Even with Rule
               7(B), “[s]entencing is principally a discretionary function in
               which the trial court’s judgment should receive considerable
               deference.” Stephenson v. State, 29 N.E.3d 11, 122 (Ind. 2015)
               (quoting Cardwell, 895 N.E.2d at 1222). “Such deference should
               prevail unless overcome by compelling evidence portraying in a
               positive light the nature of the offense (such as accompanied by
               restraint, regard, and lack of brutality) and the defendant’s
               character (such as substantial virtuous traits or persistent
               examples of good character).” Id. Absent such a “sufficiency
               compelling” evidentiary basis, we will not “override the decision
               of . . . the trial court.” Id.


       Sorenson v. State, 133 N.E.3d 717, 728 (Ind. Ct App. 2019) (alteration and

       omission original to Sorenson), trans. denied. And we have explained that the

       revision of a sentence under Appellate Rule 7(B) requires that an appellant

       “‘demonstrate that his sentence is inappropriate in light of both the nature of the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 8 of 10
       offenses and his character.’” Sanders v. State, 71 N.E.3d 839, 843 (Ind. Ct. App.

       2017) (quoting Williams v. State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008))

       (emphasis original to Williams), trans. denied.


[20]   Wright contends that his sentence is inappropriate in light of the nature of the

       offense because the “offense is not at all egregious due to the fact that the crime

       revolves around [him] essentially running about thirty to forty feet into a dead

       end and peaceably being detained.” Appellant’s Br. at 18. However, contrary

       to Wright’s contention, Sergeant Brubaker testified at trial that, given Wright’s

       size advantage over him, he had to draw his weapon during his pursuit of

       Wright. Sergeant Brubaker also testified that he had to use force to detain

       Wright because Wright did not comply with his command to get on the ground.

       Accordingly, we cannot say that Wright’s five-year sentence is inappropriate in

       light of the nature of the offense.


[21]   Wright contends that his sentence is inappropriate in light of his character

       because his criminal history is minor and because of his substance abuse and

       mental health issues. We cannot agree. Wright’s criminal history is significant,

       and he has had his probation revoked on four occasions. With respect to his

       substance abuse and mental health issues, Wright does not explain steps he has

       taken to resolve those issues in the past. We cannot say that Wright’s sentence

       of five years is inappropriate in light of the nature of the offense and his

       character.


[22]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 9 of 10
Bradford, C.J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-714 | August 19, 2020   Page 10 of 10